Cohh, J.
This action was instituted by plaintiff, an attorney at law, to recover compensation from defendant for professional services rendered on behalf of defendant’s wife and children.
The previous complaint served by plaintiff was held insufficient by this court and dismissed upon the ground that it stated only conclusions (276 App. Div. 178, 179). The Court of Appeals, agreeing that the pleading was insufficient, modified the judgment of dismissal by providing that plaintiff might serve an amended complaint (303 N. Y. 819). Availing himself of the privilege thus afforded, plaintiff has now served an amended complaint wherein he separately pleads two causes of action, for necessaries furnished.
In the first cause of action plaintiff alleges the rendition of professional services in behalf of defendant’s wife in a suit brought by her against defendant for a separation for cruelty and nonsupport. Annexed to the pleading is a copy of the complaint served upon defendant in the wife’s action. Plaintiff sets forth the reasons for bringing the wife’s action and asserts that it was necessary, reasonable and proper for her protection and support.
*50The second cause of action alleges that plaintiff was consulted by defendant’s wife with reference to 'defendant’s failure to adequately support the two infant children of their marriage; that plaintiff was authorized by defendant’s wife to have her appointed guardian ad litem of the children and to institute a suit against defendant husband in order to obtain for the children adequate maintenance. Plaintiff alleges that the action, brought on behalf of the wife and children, was discontinued because the defendant and his wife had been reconciled. It is stated by plaintiff that the children’s action was necessary and proper for their support.
Accepting the allegations of the complaint as true, we think, that at least so far as the first cause of action is concerned plaintiff states a good cause of action. Since the motion to dismiss under rule 106 of the Rules of Civil Practice was addressed to the entire complaint, it must be denied if any cause of action is sufficient, even though plaintiff may not be entitled to all the relief sought (Steisel v. Gratzer, 272 App. Div. 673).
An attorney may maintain an action against a husband to recover the value of legal services rendered by him in the prosecution of an action against a husband by his wife for a separation upon the ground of cruel and inhuman treatment. In such an action plaintiff must show affirmatively that the suit was brought for the protection and support of the wife, and that the conduct of the husband was such as to render its institution and prosecution “necessary”. (Kaufman v. Farah, 303 N. Y. 819; Naumer v. Gray, 28 App. Div. 529, cited with approval in Lanyton’s Detective Agency v. Cochrane, 240 N. Y. 274, 277; see, also, Steuer v. Hart, 175 App. Div. 829.) The pleading attacked meets this test. Whether plaintiff can succeed upon a trial in establishing the allegations of his complaint is a matter with which we are not here concerned.
We think that the Special Term was right in holding the complaint sufficient. The order should accordingly be affirmed.